DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US Patent Application Publication No. 2016/0248623) in view of Kwak et al. (“Kwak”) (US Patent Application Publication No. 2016/0134527).
Regarding claim 1, Matsuura discloses an apparatus, comprising: a first communication interface configured to be communicatively coupled, via an optical line, to a network device that is disposed in an optical network using a wavelength division multiplexing (WDM) (fig. 1 element 1B interface to element 1 and paragraphs 0005, 0046 and 0048, where ROADM adding and dropping certain wavelengths reads on a WDM scheme); a second communication interface configured to be communicatively coupled to a router via an Ethernet connection (fig. 1 element 1B interface to element 2B and paragraph 0046 in light of paragraphs 0059-0061); and a signal generator operatively coupled to the first communication interface and the second communication interface, the signal generator configured to generate an Ethernet signal (fig. 1B in light of fig. 10 element 101 and paragraph 0095), the second communication interface configured to transmit the Ethernet signal to the router to adjust at least one operation of the router (fig. 1 element 1B and paragraphs 0057 and 0059-0061). Matsuura does not disclose that the Ethernet signal is representing at least one of (1) bandwidth information associated with the optical line, (2) latency information associated with the optical line, or (3) jitter information associated with the optical line. However, the broadest reasonable interpretation of “associated with the optical line” in light of the specification is not optical phenomena per se, but information about the signal the optical line is a conduit for. Kwak discloses using LLDP to convey link bandwidth for topology control, and to measure link state information for traffic flow quality, to dynamically factor in changes in the link, and includes conveying expected latency (paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect, and share via LLDP over Ethernet, link bandwidth information and expected latency information between nodes, so the router is aware and can change operation based on available bandwidth and latency in the links of the network.
Regarding claim 2, the combination of Matsuura and Kwak discloses the apparatus of claim 1, wherein the Ethernet signal is a first Ethernet signal, and the second communication interface is further configured to receive a second Ethernet signal transmitted by the router (fig. 1 element 1B interface to element 2B and paragraph 0046 in light of paragraphs 0059-0061). The second Ethernet signal represents at least one of a status of port usage in the router or timing of the router, because an Ethernet frame inherently includes a preamble of a pattern of 1 and 0 bits for receiver clock synchronization, which reads on timing of the Ethernet router.
Regarding claim 3, the combination of Matsuura and Kwak discloses the apparatus of claim 1, wherein the optical line includes a primary route and a secondary route (Matsuura: figs. 1 and 3 and paragraphs 0056-0057), but also formulated above does not disclose that the Ethernet signal includes an LLDP signal representing a selection of route between the primary route and the second route used for optical communication between the first communication interface and the network device. Kwak also discloses using LLDP to measure link state information for traffic flow quality, to dynamically factor in changes in the link, classify flows and providing topology information about available network resources (paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect, and share via LLDP over Ethernet, selection status between the primary and secondary paths, so the router of the combination is aware and can change use of network resources if a fail occurs in one of the optical paths.
Regarding claim 4, the combination of Matsuura and Kwak discloses the apparatus of claim 1, wherein the Ethernet signal includes a representation of the bandwidth information associated with the optical line, and the representation of the bandwidth information includes a LLDP signal indicating available bandwidth in the optical line (Matsuura: fig. 1 element 1B and paragraphs 0057 and 0059-0061 and Kwak: paragraph 0036, as applicable for the combination as described above).
Regarding claim 5, the combination of Matsuura and Kwak discloses the apparatus of claim 4, wherein the second communication interface is configured to transmit the Ethernet signal to the router to further cause the router to adjust a quality of service (QoS) of traffic transmitted from the router in response to the available bandwidth being below a predetermined value (Kwak: paragraph 0036, as applicable for the combination, where dynamically adjusting routing in light of available bandwidth, to ensure traffic quality, reads on adjusting QoS based on available bandwidth being above or below a predetermined value).
Regarding claim 7, the combination of Matsuura and Kwak discloses the apparatus of claim 1, wherein the Ethernet signal represents at least two of (1) the bandwidth information associated with the optical line, (2) the latency information associated with the optical line, or (3) the jitter information associated with the optical line (Kwak: paragraph 0036, as applicable for the combination).
Regarding claim 8, the combination of Matsuura and Kwak discloses the apparatus of claim 1, wherein the network device includes at least one of a network switch or a modem (Matsuura: fig. 1 element 1B in light of fig. 10 element 103 and paragraphs 0081-0083, and further where the inherent hardware for converting to and from network-side optical and client-side electrical reads on modem).
Regarding claim 9, Matsuura discloses a method, comprising: receiving, at a router, an Ethernet signal (fig. 1 element 1B interface, signal received by element 2B and paragraph 0046 in light of paragraphs 0059-0061 and fig. 10 element 101 and paragraph 0095) from a first network device that is in an optical network using a wavelength division multiplexing (WDM) scheme and that is configured to communicate with a second network device via an optical line (fig. 1 element 1B, interface to element 2B and interface to element 1 and paragraphs 0005, 0046 and 0048, where ROADM adding and dropping certain wavelengths reads on a WDM scheme). Matsuura does not disclose adjusting at least one operation of the router in response to receiving the Ethernet signal, the Ethernet signal representing at least one of (1) bandwidth information associated with the optical line, (2) latency information associated with the optical line, or (3) jitter information associated with the optical line. However, the broadest reasonable interpretation of “associated with the optical line” in light of the specification is not optical phenomena per se, but information about the signal the optical line is a conduit for. Kwak discloses using LLDP to convey link bandwidth for topology control, and to measure link state information for traffic flow quality, to dynamically factor in changes in the link, and includes conveying expected latency (paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect, and share via LLDP over Ethernet, link bandwidth information and expected latency information between nodes, so the router is aware of and can dynamically adjust to available bandwidth and latency in the links of the network, as suggested by Kwak.
Regarding claim 10, the combination of Matsuura and Kwak discloses the method of claim 9, wherein the Ethernet signal is a first Ethernet signal, the method further comprising: transmitting a second Ethernet signal to the first network device, the second Ethernet signal representing a status of port usage in the router (Kwak: paragraph 0036, as applicable for the combination, obtaining state information about each router port including packets and bytes of each port).
Regarding claim 11, the combination of Matsuura and Kwak discloses the method of claim 9, wherein the Ethernet signal is a first Ethernet signal, the method further comprising: transmitting a second Ethernet signal to the first network device (fig. 1 element 1B interface to element 2B and paragraph 0046 in light of paragraphs 0059-0061), where the second Ethernet signal represents timing of the router because an Ethernet frame inherently includes a preamble of a pattern of 1 and 0 bits for receiver clock synchronization, which reads on timing of the Ethernet router.
Regarding claim 12, the combination of Matsuura and Kwak discloses the method of claim 9, wherein the Ethernet signal includes a representation of the bandwidth information associated with the optical line, and the representation of the bandwidth information includes a LLDP signal indicating available bandwidth in the optical line (Matsuura: fig. 1 element 1B and paragraphs 0057 and 0059-0061 and Kwak: paragraph 0036, as applicable for the combination as described above).
Regarding claim 13, the combination of Matsuura and Kwak discloses the method of claim 12, wherein adjusting the at least one operation of the router includes adjusting a QoS of traffic transmitted from the router in response to the available bandwidth being below a predetermined value (Kwak: paragraph 0036, as applicable for the combination, where dynamically adjusting routing in light of available bandwidth, to ensure traffic quality, reads on adjusting QoS based on available bandwidth being above or below a predetermined value).
Regarding claim 14, the combination of Matsuura and Kwak discloses the method of claim 9, wherein: the Ethernet signal includes a representation of the latency information associated with the optical line, and the representation of the latency information includes a LLDP signal indicating expected latency in the optical line (Matsuura: fig. 1 element 1B and paragraphs 0057 and 0059-0061 and Kwak: paragraph 0036, as applicable for the combination as described above).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US Patent Application Publication No. 2016/0248623) in view of Kwak (US Patent Application Publication No. 2016/0134527), as applicable to claim 1 above, and further in view of Sella et al. (“Sella”) (US Patent No. 8989199).
Regarding claim 6, the combination of Matsuura and Kwak discloses the apparatus of claim 1, but as formulated above does not disclose that the Ethernet signal includes a representation of the jitter information associated with the optical line, and the second communication interface is configured to transmit the Ethernet signal to the router to further cause the router to depreciate a time resource in the optical line in response to determining that the jitter information indicates a jitter level greater than a predetermined value. However, since Kwak discloses using LLDP to convey topology and state information for optimal routing (paragraph 0036) and Sella includes jitter as an LLDP link property metric for routing control (fig. 1C and col. 6 lines 8-20), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect, and share via LLDP over Ethernet, jitter information between nodes, so the router can control routing in consideration of jitter for “optimal routing” (i.e., jitter above or below a threshold level) and depreciate a route through an optical path that has excess jitter.
Regarding claim 15, the combination of Matsuura and Kwak discloses the method of claim 9, but as formulated above does not disclose that the Ethernet signal includes a representation of the jitter information associated with the optical line, and adjusting the at least one operation of the router includes, in response to determining that the jitter information indicates a jitter level greater than a threshold value, depreciating a time resource in the optical line. However, since Kwak discloses using LLDP to convey topology and state information for optimal routing (paragraph 0036) and Sella includes jitter as an LLDP link property metric for routing control (fig. 1C and col. 6 lines 8-20), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect, and share via LLDP over Ethernet, jitter information between nodes, so the router can control routing in consideration of jitter for “optimal routing” (i.e., jitter above or below a threshold level) and depreciate a route through an optical path that has excess jitter.

Claims 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US Patent Application Publication No. 2016/0248623) in view of Kwak (US Patent Application Publication No. 2016/0134527), and further in view of Sella (US Patent No. 8989199).
Regarding claim 16, Matsuura discloses a method, comprising: receiving, at a router, at least one Ethernet signal (fig. 1 element 1B interface, signal received by element 2B and paragraph 0046 in light of paragraphs 0059-0061 and fig. 10 element 101 and paragraph 0095) from a first network device that is in an optical network using a wavelength division multiplexing (WDM) scheme and that is configured to communicate with a second network device via an optical line (fig. 1 element 1B, interface to element 2B and interface to element 1 and paragraphs 0005, 0046 and 0048, where ROADM adding and dropping certain wavelengths reads on a WDM scheme). Matsuura does not disclose adjusting at least one operation of the router in response to receiving the Ethernet signal, the Ethernet signal representing (1) bandwidth information associated with the optical line, (2) latency information associated with the optical line, and (3) jitter information associated with the optical line. However, the broadest reasonable interpretation of “associated with the optical line” in light of the specification is not optical phenomena per se, but information about the signal the optical line is a conduit for. Kwak discloses using LLDP to convey link bandwidth for topology control, and to measure link state information for traffic flow quality, to dynamically factor in changes in the link, and includes conveying expected latency using LLDP to convey topology and state information for optimal routing (paragraph 0036), and Sella includes jitter as an LLDP link property metric for routing control (fig. 1C and col. 6 lines 8-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect, and share via LLDP over Ethernet, link bandwidth information, expected latency information and jitter information between nodes, so the router is aware of and can dynamically adjust to available bandwidth and latency in the links of the network, and so the router can control routing in consideration of jitter for “optimal routing” (i.e., jitter above or below a threshold level), as suggested by Kwak.
Regarding claim 19, the combination of Matsuura, Kwak and Sella discloses the method of claim 16, wherein the at least one Ethernet signal is a first Ethernet signal, the method further comprising: transmitting, by the router, a second Ethernet signal to the first network device indicating at least one attribute associated with the router (Kwak: paragraph 0036, as applicable for the combination).
Regarding claim 20, the combination of Matsuura, Kwak and Sella discloses the apparatus of claim 16, wherein adjusting the at least one operation of the router includes adjusting a QoS of traffic transmitted from the router in response to the bandwidth information indicating that an available bandwidth associated with the optical line is below a threshold (Kwak: paragraph 0036, as applicable for the combination, where dynamically adjusting routing in light of available bandwidth, to ensure traffic quality, reads on adjusting QoS based on available bandwidth being above or below a predetermined value).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US Patent Application Publication No. 2016/0248623) in view of Kwak (US Patent Application Publication No. 2016/0134527) and further in view of Sella (US Patent No. 8989199), as applicable to claim 16 above, and further in view of Kim (US Patent Application Publication No. 2004/0028409)
Regarding claim 17, the combination of Matsuura, Kwak and Sella discloses the method of claim 16, but does not disclose that the at least one Ethernet signal further represents encryption information associated with the optical line. The broadest reasonable interpretation of “encryption information associated with the optical line” in light of the specification is not optical encryption, but merely encryption of the signal for which the optical line is a conduit. The combination has a field for checking data integrity (Matsuura: paragraph 0060, checksum). Kim discloses encrypted Ethernet to allow transmission of confidential data, in conjunction with a field for checking data integrity (paragraphs 0028-0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use encryption for the Ethernet signals of the combination, to allow transmission of confidential data.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8 and 11-15 of U.S. Patent No. 10841670. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by, or obvious in view of, the patented claims.
Present Claim
Patent Claim
1. An apparatus, comprising: a first communication interface configured to be communicatively coupled, via an optical line, to a network device that is disposed in an optical network using a wavelength division multiplexing (WDM); a second communication interface configured to be communicatively coupled to a router via an Ethernet connection; and a signal generator operatively coupled to the first communication interface and the second communication interface, the signal generator configured to generate a Ethernet signal 

















representing at least one of (1) bandwidth information associated with the optical line, 





(2) latency information associated with the optical line, or (3) jitter information associated with the optical line, 

the second communication interface configured to transmit the Ethernet signal to the router to cause the router to adjust at least one operation of the router [see rationale below].
1. An apparatus, comprising: a first communication interface configured to be communicatively coupled, via an optical line, to a network device that is disposed in an optical network using a wavelength division multiplexing (WDM); a second communication interface configured to be communicatively coupled to a router via an Ethernet connection; and a signal generator operatively coupled to the first communication interface and the second communication interface, the signal generator configured to generate an Ethernet signal including information about at least one attribute of the optical line between the first communication interface and the network device, the signal generator configured to generate the Ethernet signal based on an encrypted packet received from the network device, the encrypted packet including a content and a checksum, the second communication interface configured to transmit the Ethernet signal to the router, the second communication interface configured to receive a second Ethernet signal transmitted by the router, the second Ethernet signal representing (1) a status of port usage in the router or (2) timing of the router.

[from claim 5] The apparatus of claim 1, wherein the signal generator is configured to generate the Ethernet signal including an LLDP signal representing available bandwidth in the optical line.
[from claim 6] The apparatus of claim 1, wherein the signal generator is configured to generate the Ethernet signal including an LLDP signal representing expected latency in the optical line.


The patent claim 1 does not recite the second communication interface configured to transmit the Ethernet signal to the router to cause the router to adjust at least one operation of the router. However, the patent recites this for the router in claim 8 of the patent for the receiver method set of claims for the same inventive subject matter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second communication interface configured to transmit the Ethernet signal to the router to cause the router to adjust at least one operation of the router, so that the router can operate dynamically according to actual traffic conditions.

2. The apparatus of claim 1, wherein the Ethernet signal is a first Ethernet signal, and the second communication interface is further configured to receive a second Ethernet signal transmitted by the router, the second Ethernet signal representing at least one of a status of port usage in the router or timing of the router.
[from claim 1] … the second communication interface configured to receive a second Ethernet signal transmitted by the router, the second Ethernet signal representing (1) a status of port usage in the router or (2) timing of the router.

3. The apparatus of claim 1, wherein the optical line includes a primary route and a secondary route, and the Ethernet signal includes a link-layer discovery protocol (LLDP) signal representing a selection of route between the primary route and the second route used for optical communication between the first communication interface and the network device.
7. The apparatus of claim 1, wherein the optical line includes a primary route and a secondary route, and the Ethernet signal including an LLDP signal representing a selection of route between the primary route and the second route used for optical communication between the first communication interface and the network device.
4. The apparatus of claim 1, wherein the Ethernet signal includes a representation of the bandwidth information associated with the optical line, and the representation of the bandwidth information includes a LLDP signal indicating available bandwidth in the optical line.
5. The apparatus of claim 1, wherein the signal generator is configured to generate the Ethernet signal including an LLDP signal representing available bandwidth in the optical line.


Regarding present claim 5, the patent claim 1 set does not recite that the second communication interface is configured to transmit the Ethernet signal to the router to further cause the router to adjust a quality of service (QoS) of traffic transmitted from the router in response to the available bandwidth being below a predetermined value. However, the patent claim 11 recites this for the receiving method set of claim limitations for the same inventive subject matter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second communication interface configured to transmit the Ethernet signal to the router to further cause the router to adjust a quality of service (QoS) of traffic transmitted from the router in response to the available bandwidth being below a predetermined value, so the router can dynamically adapt the actual traffic used to actual available bandwidth conditions.
Regarding present claim 6, the patent claim 1 does not recite that the Ethernet signal includes a representation of the jitter information associated with the optical line, and the second communication interface is configured to transmit the Ethernet signal to the router to further cause the router to depreciate a time resource in the optical line in response to determining that the jitter information indicates a jitter level greater than a predetermined value. However, the patent claim 12 recites this for the receiving method set of claim limitations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second communication interface configured to transmit the Ethernet signal to the router to further cause the router to adjust a quality of service (QoS) of traffic transmitted from the router in response to the available bandwidth being below a predetermined value, so the router can dynamically adapt the actual traffic used to actual available bandwidth conditions.

7. The apparatus of claim 1, wherein the Ethernet signal represents at least two of (1) the bandwidth information associated with the optical line, 


(2) the latency information associated with the optical line, or (3) the jitter information associated with the optical line.
5. The apparatus of claim 1, wherein the signal generator is configured to generate the Ethernet signal including an LLDP signal representing available bandwidth in the optical line.

6. The apparatus of claim 1, wherein the signal generator is configured to generate the Ethernet signal including an LLDP signal representing expected latency in the optical line.
8. The apparatus of claim 1, wherein the network device includes at least one of a network switch 

or a modem.
2. The apparatus of claim 1, wherein the network device includes a network switch.

3. The apparatus of claim 1, wherein the network device includes a modem.
9. A method, comprising: receiving, at a router, an Ethernet signal from a first network device that is in an optical network using a wavelength division multiplexing (WDM) scheme and that is configured to communicate with a second network device via an optical line, 













the Ethernet signal representing at least one of (1) bandwidth information associated with the optical line, 







(2) latency information associated with the optical line, or (3) jitter information associated with the optical line; 

and adjusting at least one operation of the router in response to receiving the Ethernet signal.
8. A method, comprising: receiving, at a router, an Ethernet signal from a first network device that is in an optical network using wavelength-division multiplexing (WDM) scheme and that is configured to communicate with a second network device via an optical line, 

the Ethernet signal being generated based on an encrypted packet received from the second network device and including a content, a checksum, and a link-layer discovery protocol (LLDP) signal representing a status of an optical line encryption, the Ethernet signal being generated by decrypting the content and not decrypting the checksum, the Ethernet signal including information about at least one attribute of the optical line; 

[from claim 11] The method of claim 8, wherein the LLDP signal further represents available bandwidth in the optical line, and adjusting the operation of the router includes: in response to receiving the LLDP signal indicating a bandwidth in the optical line less than an expected value, adjusting a quality of service (QoS) of traffic transmitted from the router.

[from claim 13] The method of claim 8, wherein the LLDP signal further represents expected latency in the optical line.

[claim 8 continued] …and adjusting an operation of the router in response to receiving the Ethernet signal and receiving the LLDP signal indicating that encryption is disabled on the first network device, shutting down at least one communication interface on the router.
10. The method of claim 9, wherein the Ethernet signal is a first Ethernet signal, the method further comprising: transmitting a second Ethernet signal to the first network device, the second Ethernet signal representing a status of port usage in the router.
14. The method of claim 8, further comprising: transmitting a second Ethernet signal to the first network device, the second Ethernet signal representing a status of port usage in the router.
11. The method of claim 9, wherein the Ethernet signal is a first Ethernet signal, the method further comprising: transmitting a second Ethernet signal to the first network device, the second Ethernet signal representing timing of the router.
15. The method of claim 8, further comprising: transmitting a second Ethernet signal to the first network device, the second Ethernet signal representing timing of the router.
12. The method of claim 9, wherein the Ethernet signal includes a representation of the bandwidth information associated with the optical line, and the representation of the bandwidth information includes a LLDP signal indicating available bandwidth in the optical line.
11. The method of claim 8, wherein the LLDP signal further represents available bandwidth in the optical line, and adjusting the operation of the router includes: in response to receiving the LLDP signal indicating a bandwidth in the optical line less than an expected value, adjusting a quality of service (QoS) of traffic transmitted from the router.
13. The method of claim 12, wherein adjusting the at least one operation of the router includes adjusting a QoS of traffic transmitted from the router in response to the available bandwidth being below a predetermined value.
11. The method of claim 8, wherein the LLDP signal further represents available bandwidth in the optical line, and adjusting the operation of the router includes: in response to receiving the LLDP signal indicating a bandwidth in the optical line less than an expected value, adjusting a quality of service (QoS) of traffic transmitted from the router.
14. The method of claim 9, wherein: the Ethernet signal includes a representation of the latency information associated with the optical line, and the representation of the latency information includes a LLDP signal indicating expected latency in the optical line.
13. The method of claim 8, wherein the LLDP signal further represents expected latency in the optical line.
15. The method of claim 9, wherein: the Ethernet signal includes a representation of the jitter information associated with the optical line, and adjusting the at least one operation of the router includes, in response to determining that the jitter information indicates a jitter level greater than a threshold value, depreciating a time resource in the optical line.
12. The method of claim 8, wherein adjusting the operation of the router includes: in response to receiving the Ethernet signal indicating a jitter level greater than a threshold value, depreciating a time resource in the optical line.
16. A method, comprising: receiving, at a router, at least one Ethernet signal from a first network device that is in an optical network using a wavelength division multiplexing (WDM) scheme and that is configured to communicate with a second network device via an optical line, 

the at least one Ethernet signal representing (1) bandwidth information associated with the optical line, 







(2) latency information associated with the optical line, 


and (3) jitter information associated with the optical line; 

















and adjusting at least one operation of the router in response to receiving the at least one Ethernet signal.
8. A method, comprising: receiving, at a router, an Ethernet signal from a first network device that is in an optical network using wavelength-division multiplexing (WDM) scheme and that is configured to communicate with a second network device via an optical line, 

[from claim 11]. The method of claim 8, wherein the LLDP signal further represents available bandwidth in the optical line, 
and adjusting the operation of the router includes: in response to receiving the LLDP signal indicating a bandwidth in the optical line less than an expected value, adjusting a quality of service (QoS) of traffic transmitted from the router.

[from claim 13] The method of claim 8, wherein the LLDP signal further represents expected latency in the optical line.

[from claim 12] The method of claim 8, wherein adjusting the operation of the router includes: in response to receiving the Ethernet signal indicating a jitter level greater than a threshold value, depreciating a time resource in the optical line.

the Ethernet signal being generated based on an encrypted packet received from the second network device and including a content, a checksum, and a link-layer discovery protocol (LLDP) signal representing a status of an optical line encryption, the Ethernet signal being generated by decrypting the content and not decrypting the checksum, the Ethernet signal including information about at least one attribute of the optical line; 

and adjusting an operation of the router in response to receiving the Ethernet signal and receiving the LLDP signal indicating that encryption is disabled on the first network device, shutting down at least one communication interface on the router.
17. The method of claim 16, wherein the at least one Ethernet signal further represents encryption information associated with the optical line.
[from claim 8] …the Ethernet signal being generated based on an encrypted packet received from the second network device and including a content, a checksum, and a link-layer discovery protocol (LLDP) signal representing a status of an optical line encryption, the Ethernet signal being generated by decrypting the content and not decrypting the checksum, the Ethernet signal including information about at least one attribute of the optical line…
19. The method of claim 16, wherein the at least one Ethernet signal is a first Ethernet signal, the method further comprising: transmitting, by the router, a second Ethernet signal to the first network device indicating at least one attribute associated with the router.
14. The method of claim 8, further comprising: transmitting a second Ethernet signal to the first network device, the second Ethernet signal representing a status of port usage in the router.
20. The apparatus of claim 16, wherein adjusting the at least one operation of the router includes adjusting a QoS of traffic transmitted from the router in response to the bandwidth information indicating that an available bandwidth associated with the optical line is below a threshold.
11. The method of claim 8, wherein the LLDP signal further represents available bandwidth in the optical line, and adjusting the operation of the router includes: in response to receiving the LLDP signal indicating a bandwidth in the optical line less than an expected value, adjusting a quality of service (QoS) of traffic transmitted from the router.



Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636